August    18.    1975


The Honorable      Everett L. Anschutz                             Opinion   No.   H-   667
Executive   Secretary
Employees     Retirement   System of Texas                         Re:. Rate of retirement    contribution
Box 12337, Capitol Station                                         required    of members  of the Judicial
Austin,   Texas    78711                                           Retir’ement     System.

Dear    Mr.     Anschutz:

                You have requested   our opinion concerning                  the proper     rate   of member
contributions      to the Judicial Retirement   System.

                Section     5 of article    6228b. V. T. C. S..       was amended         bv House    Bill
1324,   Acts     1975,      64th Leg.,      to read:

                          From and after the effective    date of this amendment,
                          every Judge of this State. .~ . shall contribute      the
                          same percentage    of his annual salary paid to him by
                          the State which is contributed   by each member     ‘of the
                          Employees   Retirement    System of Texas.    . . .

              Senate Bill 90 which is found at Acts 1975, 64th Leg.,   ch. 218, p. 551,
establishes     the rate oi contribution ior members  of the Employees    Retirement
System,     providing   in part:

                          Effective   September     1, 1975, the amount contributed
                          by each member       of the Retirement    System   shall be
                          six per cent (6%) of the annual cpmpensation         paid to
                          each member,      except that members       of the Texas
                          Legislature    shall contribute    eight per cent (8%) of such
                          compensation.

            We have no specific      legal precedent     to guide us, and there is some
ambiguity   created   by the exception     ccintained in Senate Bill 90. However,        in our
opinion the Legislature     probably    intended judges to contribute      at the same rate as
other employees     in general.     We believe     the logical  view is that the Legislature
would have expressly      referenced     House Bill 1324 to the exception       in Senate Bill
90 had it intended to require      the higher rate of judges.




                                                p.   2917
    The Honorable      Everett     L.   Anshutz   - Page   2   (H-667)




               Both bills will be effective    on September  1, 1975.  Accordingly,    in our
    opinion judges must contribute     six per cent (6%) of their annual compensation
    paid by the State to the Judicial   Retirement    System beginning September    1, 1975.

                                           SUMMARY

                                   Beginning   September   1, 1975 judges must
                            contribute    6% of their annual compensation    paid
                            by the State to the Judicial   Retirement   System.

                                                   Very    truly     yours,




                                                   Attorney        General    of Texas


/‘-ZiPPROVED:




   Opinion      Committee      .

    jad:




                                              p. 2918